*797OPINION
PER CURIAM.
The trial court’s order overruling motion for new trial was signed and entered June 23, 1978. Therefore, Appellant had until not later than Monday, July 24, 1978, in which to file an appeal bond or cash deposit in lieu thereof. See Rule 356, Texas Rules of Civil Procedure.
Appellant filed a cash deposit in lieu of appeal bond on August 14,1978, same being 21 days late. Appellant’s failure to timely file said cash deposit in lieu of appeal bond deprives this court of jurisdiction except to dismiss the appeal. See Heldt Bros. Trucks v. Alvarez (San Antonio CA 1972) 477 S.W.2d 691, writ refused and the cases cited therein on page 693.
APPEAL DISMISSED.